DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments 08/02/2022 have been considered but are moot in view of a new ground of rejections.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,095,949 (hereinafter reference patent) in view of Silverman et al. (US 2015/0063781 A1 – hereinafter Silverman) and Story, Jr. (US 2013/0159853 A1 – hereinafter Story, Jr.). 

Current Application
Reference Patent
31. (New) A system comprising: 
memory; and 
control circuitry configured to: 

generate for display a first content item comprising a first episode of a media content series; determine a current portion of the first content item; 
determine a plurality of related content segments that is related to the current portion of the first content item, wherein the related content segments are from respective additional content items comprising additional episodes of the media content series; 








generate for simultaneous display: a first timeline of the first content item; an indicator that indicates a location of the current portion on the first timeline; a plurality of additional timelines of the respective additional content items; and a plurality of segment indicators that indicate locations of the related content segments on the respective additional timelines; and receive a selection of one of the related content segments.





























































32. (New) The system of claim 31 wherein the control circuitry is configured to: determine an additional related content segment that is related to the current portion of the first content item; and generate for simultaneous display: the first timeline of the first content item; the indicator that indicates the location of the current portion on the first timeline; and another segment indicator that indicates location of the additional related content segment on the first timeline.

33. (New) The system of claim 31 wherein the control circuitry is configured to generate for display the related segment in response to receipt of the selection of the related content segment.

34. (New) The system of claim 31 wherein the control circuitry is configured to receive the selection of the related content segment via the segment indicator corresponding to the related content segment.

35. (New) The system of claim 31 wherein the control circuitry is configured to generate for simultaneous display: the first timeline of the first content item; the indicator that indicates the location of the current portion on the first timeline; the second timeline of the second content item; the segment indicator that indicates the location of the related content; and a portion of the related content segment corresponding to the segment indicator.

36. (New) The system of claim 35 wherein the control circuitry is configured to receive the selection of the related content segment via the displayed portion of the related content segment.

37. (New) The system of claim 31 wherein the control circuitry is configured to: determine a change in the indicator on the first timeline of the first content item, wherein the change in the indicator indicates change in the location of the current portion on the first timeline; and determine a change in the segment indicator on the second timeline of the second content item based on the change in the indicator on the first timeline; and generate for simultaneous display: the first timeline of the first content item; the changed indicator that indicates the changed location of the current portion on the first timeline; the second timeline of the second content item; and the changed segment indicator that indicates the changed location of the related content segment on the second timeline.

38. (New) The system of claim 31 wherein the control circuitry is configured to: determine a plurality of related content segments that are related to the current portion of the first content item, wherein each of the plurality of the related content segments is from one of a plurality of content items;

generate for simultaneous display: the first timeline of the first content item; the indicator that indicates the location of the current portion on the first timeline; a plurality of timelines of the plurality of content items, wherein each of the plurality of timelines corresponds to at least one respective content item among the plurality of content items; and 

a plurality of segment indicators indicating a plurality of locations of the plurality of the related content segments on the plurality of timelines, wherein each of the plurality of segment indicators indicates a respective location among the plurality of locations of a respective related content segment among the plurality of the related content segments on a respective timeline among the plurality of timelines.

39. (New) The system of claim 38 wherein the control circuitry is configured to:

predict that a user will view a certain duration of the first content item at a specific speed;

determine a time to download the plurality of related content segments for display based on the prediction; and

download each of the plurality of plurality of related content segments for display at the time.

40. (New) The system of claim 39 wherein the control circuitry is configured to: determine a probability of the user navigating to at least one of the plurality of related content segments in a content item among the plurality of content items;

compare the probability with a probability threshold;
in response to determining that the probability is greater than a probability threshold, download the related content segment;

in response to determining that the probability is less than a probability threshold, determine a confidence score for multiple durations in the first timeline that the user will navigate away from the current portion of the first content item;

determine a number of the plurality of related content segments corresponding to each of the multiple durations in the first timeline of the first content item;

determine bandwidth availability of a device; and

download one or more of the number of plurality of related content segments based on the bandwidth availability and the confidence score.

41. (New) A method comprising providing timeline of content segments on a user interface (UD, the method comprising:

generating for display a first content item comprising a first episode of a media content series;

determining a current portion of the first content item;

determining a plurality of related content segments that is related to the current portion of the first content item, wherein the plurality of related content segments are from additional content items comprising additional episodes of the media content series;








generating for simultaneous display a first timeline of the first content item, an indicator that indicates a location of the current portion on the first timeline, a plurality of additional timelines of the additional content items, and a plurality of segment indicators that indicate locations of the respective related content segments on the corresponding additional timelines; and
receiving a selection of the related content segment.




























































42. (New) The method of claim 41 further comprising:

determining an additional related content segment that is related to the current portion of the first content item;

generating for simultaneous display the first timeline of the first content item, the indicator that indicates the location of the current portion on the first timeline; and another segment indicator that indicates location of the additional related content segment on the first timeline.

43. (New) The method of claim 41 further comprising generating for display the related segment in response to receipt of the selection of the related content segment.

44. (New) The method of claim 41 further comprising receiving the selection of the related content segment via the segment indicator corresponding to the related content segment.

45. (New) The method of claim 41 further comprising generating for simultaneous display the first timeline of the first content item, the indicator that indicates the location of the current portion on the first timeline, the second timeline of the second content item, the segment indicator that indicates the location of the related content and a portion of the related content segment corresponding to the segment indicator.

46. (New) The method of claim 45 further comprising receiving the selection of the related content segment via the displayed portion of the related content segment.

47. (New) The method of claim 41 further comprising:

determining a change in the indicator on the first timeline of the first content item, wherein the change in the indicator indicates change in the location of the current portion on the first timeline; and

determining a change in the segment indicator on the second timeline of the second content item based on the change in the indicator on the first timeline; and

generating for simultaneous display the first timeline of the first content item, the changed indicator that indicates the changed location of the current portion on the first timeline, the second timeline of the second content item and the changed segment indicator that indicates the changed location of the related content segment on the second timeline.

48. (New) The method of claim 41 further comprising:

determining a plurality of related content segments that are related to the current portion of the first content item, wherein each of the plurality of the related content segments is from a plurality of content items;

generating for simultaneous display the first timeline of the first content item, the indicator that indicates the location of the current portion on the first timeline, a plurality of timelines of the plurality of content items, wherein each of the plurality of timelines correspond to a respective content item among the plurality of content items, and a plurality of segment indicators indicating a plurality of locations of the plurality of the related content segments on the plurality of timelines, wherein each of the plurality of segment indicators indicate a respective location among the plurality of locations of a respective related content segment among the plurality of the related content segments on a respective timeline among the plurality of timelines of the respective content item among the plurality of the content items; and

receiving a selection of a related content segment among the plurality of related content segments.

49. (New) The method of claim 48 further comprising:

determining whether a user is navigating away from the current portion of the first content item;

upon determination that the user is not navigating away from the current portion of the first content item, predicting that the user will view a certain duration of the first content item at a specific speed;

determining a time to download the plurality of related content segments for display based on the prediction ; and downloading each of the plurality of content items for display at the time.

50. (New) The method of claim 49 wherein upon determination that the user is navigating away from the current portion of the first content item, the method further comprising: 

determining a probability of the user navigating to at least one of the plurality of related content segments in a content item among the plurality of content items;

comparing the probability with a probability threshold;

upon determination that the probability is greater than a probability threshold, downloading the related content segment;

upon determination that the probability is less than a probability threshold, determining a confidence score for multiple durations in the first timeline that the user will navigate away from the current portion of the first content item;

determining a number of the related content segments corresponding to each of the multiple durations in the first timeline of the first content item;

determining bandwidth availability of a device; and downloading one or more of the number of the related content segments based on the bandwidth availability and the confidence score.
1. A system comprising: 
memory; and 
control circuitry configured to: 

generate for display a first content item comprising a first episode of a media content series; determine a current portion of the first content item; 
determine a related content segment that is related to the current portion of the first content item, wherein the related content segment is from a second content item comprising a second episode of the media content series; 

predict that a user will view a certain duration of the first content item at a specific speed; determine a time to download the related content segment for display based on the prediction; download the related content segment for display at the time; 

generate for simultaneous display: a first timeline of the first content item; an indicator that indicates a location of the current portion on the first timeline; a second timeline of the second content item; and a segment indicator that indicates location of the related content segment on the second timeline; and receive a selection of the related content segment. 
    


Claim 1 of reference patent does not recite a plurality of related content segments that is related to the current portion of the first content item, wherein the related content segments are from respective additional content items comprising additional episodes of the media content series; and the plurality of segment indicators each indicate different time locations within the related content segments.

Silverman discloses control circuit to determine a plurality of related content segments that is related to the current portion of the first content item, wherein the related content segments are from respective additional content items comprising additional episodes of the media content series ([0027]-[0028]; [0035]-[0036] – determining a plurality of related content segments related to the characters appearing in the current scene from previous episodes of the media content series as further described at least at [0022])

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Silverman into the system recited in claim 1 of reference patent to assist the user in finding all related segments from respective additional content items comprising additional episodes of the media content series to give a better flashback that provides full context for a current scene.

Claim 1 of reference patent in view of Silver man does not recite the plurality of segment indicators each indicate different time locations within the related content segments.

Story, Jr. discloses a plurality of segment indicators that each indicate different time locations within related content segments (Fig. 3; Figs. 4B-4C; [0037]-[0040] – each of the plurality of timelines of additional content items has its own indicator indicating corresponding current position playback of each of the additional content items).

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Story, Jr. into the system recited in claim 1 of reference patent in view of Silverman in order to allow the user to control playback of related segments individually.

2. The system of claim 1 wherein the control circuitry is configured to: determine an additional related content segment that is related to the current portion of the first content item; and generate for simultaneous display: the first timeline of the first content item; the indicator that indicates the location of the current portion on the first timeline; and another segment indicator that indicates location of the additional related content segment on the first timeline. 

    3. The system of claim 1 wherein the control circuitry is configured to generate for display the related segment in response to receipt of the selection of the related content segment. 

    4. The system of claim 1 wherein the control circuitry is configured to receive the selection of the related content segment via the segment indicator corresponding to the related content segment. 

    5. The system of claim 1 wherein the control circuitry is configured to generate for simultaneous display: the first timeline of the first content item; the indicator that indicates the location of the current portion on the first timeline; the second timeline of the second content item; the segment indicator that indicates the location of the related content; and a portion of the related content segment corresponding to the segment indicator. 


    6. The system of claim 5 wherein the control circuitry is configured to receive the selection of the related content segment via the displayed portion of the related content segment. 

    7. The system of claim 1 wherein the control circuitry is configured to: determine a change in the indicator on the first timeline of the first content item, wherein the change in the indicator indicates change in the location of the current portion on the first timeline; and determine a change in the segment indicator on the second timeline of the second content item based on the change in the indicator on the first timeline; and generate for simultaneous display: the first timeline of the first content item; the changed indicator that indicates the changed location of the current portion on the first timeline; the second timeline of the second content item; and the changed segment indicator that indicates the changed location of the related content segment on the second timeline. 

    8. The system of claim 1 wherein the control circuitry is configured to: determine a plurality of related content segments that are related to the current portion of the first content item, wherein each of the plurality of the related content segments is from one of a plurality of content items; 


generate for simultaneous display: the first timeline of the first content item; the indicator that indicates the location of the current portion on the first timeline; a plurality of timelines of the plurality of content items, wherein each of the plurality of timelines corresponds to at least one respective content item among the plurality of content items; and

a plurality of segment indicators indicating a plurality of locations of the plurality of the related content segments on the plurality of timelines, wherein each of the plurality of segment indicators indicates a respective location among the plurality of locations of a respective related content segment among the plurality of the related content segments on a respective timeline among the plurality of timelines. 

see claim 1 of reference patent above.


    9. The system of claim 8 wherein the control circuitry is configured to: 

determine a time to download the plurality of related content segments for display based on the prediction; and 

download each of the plurality of plurality of related content segments for display at the time. 

    10. The system of claim 9 wherein the control circuitry is configured to: determine a probability of the user navigating to at least one of the plurality of related content segments in a content item among the plurality of content items; 

compare the probability with a probability threshold; 
in response to determining that the probability is greater than a probability threshold, download the related content segment; 

in response to determining that the probability is less than a probability threshold, determine a confidence score for multiple durations in the first timeline that the user will navigate away from the current portion of the first content item; 

determine a number of the plurality of related content segments corresponding to each of the multiple durations in the first timeline of the first content item; 

determine bandwidth availability of a device; and 

download one or more of the number of plurality of related content segments based on the bandwidth availability and the confidence score. 

    11. A method comprising providing timeline of content segments on a user interface (UI), the method comprising: 

generating for display a first content item comprising a first episode of a media content series; 

determining a current portion of the first content item; 

determining a related content segment that is related to the current portion of the first content item, wherein the related content segment is from a second content item comprising a second episode of the media content series; 

predicting that a user will view a certain duration of the first content item at a specific speed; determining a time to download the related content segment for display based on the prediction; downloading the related content segment for display at the time; 

generating for simultaneous display a first timeline of the first content item, an indicator that indicates a location of the current portion on the first timeline, a second timeline of the second content item, and a segment indicator that indicates location of the related content segment on the second timeline; and 

receiving a selection of the related content segment. 

Claim 11 of reference patent does not recite determining a plurality of related content segments that is related to the current portion of the first content item, wherein the related content segments are from respective additional content items comprising additional episodes of the media content series; and the plurality of segment indicators that each indicate different time locations within the related content segments.

Silverman discloses determining a plurality of related content segments that is related to the current portion of the first content item, wherein the related content segments are from respective additional content items comprising additional episodes of the media content series ([0027]-[0028]; [0035]-[0036] – determining a plurality of related content segments related to the characters appearing in the current scene from previous episodes of the media content series as further described at least at [0022])

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Silverman into the method recited in claim 11 of reference patent to assist the user in finding all related segments from respective additional content items comprising additional episodes of the media content series to give a better flashback that provides full context for a current scene.

Claim 11 of reference patent in view of Silver man does not recite the plurality of segment indicators each indicate different time locations within the related content segments.

Story, Jr. discloses a plurality of segment indicators that each indicate different time locations within related content segments (Fig. 3; Figs. 4B-4C; [0037]-[0040] – each of the plurality of timelines of additional content items has its own indicator indicating corresponding current position playback of each of the additional content items).

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Story, Jr. into the method recited in claim 11 of reference patent in view of Silverman in order to allow the user to control playback of related segments individually.

    12. The method of claim 11 further comprising: 

determining an additional related content segment that is related to the current portion of the first content item; 

generating for simultaneous display the first timeline of the first content item, the indicator that indicates the location of the current portion on the first timeline; and another segment indicator that indicates location of the additional related content segment on the first timeline. 

    13. The method of claim 11 further comprising generating for display the related segment in response to receipt of the selection of the related content segment. 

    14. The method of claim 11 further comprising receiving the selection of the related content segment via the segment indicator corresponding to the related content segment. 

    15. The method of claim 11 further comprising generating for simultaneous display the first timeline of the first content item, the indicator that indicates the location of the current portion on the first timeline, the second timeline of the second content item, the segment indicator that indicates the location of the related content and a portion of the related content segment corresponding to the segment indicator. 

    16. The method of claim 15 further comprising receiving the selection of the related content segment via the displayed portion of the related content segment. 

    17. The method of claim 11 further comprising: 

determining a change in the indicator on the first timeline of the first content item, wherein the change in the indicator indicates change in the location of the current portion on the first timeline; and 

determining a change in the segment indicator on the second timeline of the second content item based on the change in the indicator on the first timeline; and 

generating for simultaneous display the first timeline of the first content item, the changed indicator that indicates the changed location of the current portion on the first timeline, the second timeline of the second content item and the changed segment indicator that indicates the changed location of the related content segment on the second timeline. 

18. The method of claim 11 further comprising: 

determining a plurality of related content segments that are related to the current portion of the first content item, wherein each of the plurality of the related content segments is from a plurality of content items; 

generating for simultaneous display the first timeline of the first content item, the indicator that indicates the location of the current portion on the first timeline, a plurality of timelines of the plurality of content items, wherein each of the plurality of timelines correspond to a respective content item among the plurality of content items, and a plurality of segment indicators indicating a plurality of locations of the plurality of the related content segments on the plurality of timelines, wherein each of the plurality of segment indicators indicate a respective location among the plurality of locations of a respective related content segment among the plurality of the related content segments on a respective timeline among the plurality of timelines of the respective content item among the plurality of the content items; and 

receiving a selection of a related content segment among the plurality of related content segments. 

    19. The method of claim 18 further comprising: 

determining whether a user is navigating away from the current portion of the first content item, wherein the prediction is based 

upon determination that the user is not navigating away from the current portion of the first content item; 



determining a time to download the plurality of related content segments for display based on the prediction; and downloading each of the plurality of content items for display at the time. 

    20. The method of claim 19 wherein upon determination that the user is navigating away from the current portion of the first content item, the method further comprising: 

determining a probability of the user navigating to at least one of the plurality of related content segments in a content item among the plurality of content items; 

comparing the probability with a probability threshold; 

upon determination that the probability is greater than a probability threshold, downloading the related content segment; 

upon determination that the probability is less than a probability threshold, determining a confidence score for multiple durations in the first timeline that the user will navigate away from the current portion of the first content item; 

determining a number of the related content segments corresponding to each of the multiple durations in the first timeline of the first content item; 

determining bandwidth availability of a device; and downloading one or more of the number of the related content segments based on the bandwidth availability and the confidence score. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 33-34, 37-38, 41, 43-44, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman and Story, Jr..
Regarding claim 31, Silverman discloses a system comprising: memory (Fig. 5; [0049] – memory  508); and control circuitry (Fig. 5; [0048]-[0052] – processor 504) configured to: generate for display a first content item comprising a first episode of a media content series ([0035]-[0036] – generating for display, on a primary viewing area, a first content item, e.g. an episode of a content series having a current scene as further described at least at [0022]); determine a current portion of the first content item ([0035]-[0036] – determining a current scene comprising a plurality of characters); determine a plurality of related content segments that is related to the current portion of the first content item, wherein the related content segments are from respective additional content items comprising additional episodes of the media content series ([0027]-[0028]; [0035]-[0036] – determining a plurality of related content segments related to the characters appearing in the current scene from previous episodes of the media content series as further described at least at [0022]); and generate for display: the first content item ([0035]; Fig. 1 – displaying a current scene or a character within the first content item); the additional content item (Fig. 1; [0027]; [0030] – displaying a related scene); and receive a selection of the related content segment (Fig. 1; [0027] – receiving a selection from the user to view a related scene).
However, Silverman does not disclose the control circuitry configured to generate for simultaneous display: a first timeline of the first content item; an indicator that indicates a time location of the current portion on the first timeline; a plurality of  additional timelines of the respective additional content items; and a plurality of segment indicators that each indicate different time locations within the related content segments on the respective additional timelines.
Story, Jr. discloses control circuitry configured to generate for simultaneous display: a first timeline of a first content item (Figs. 4A-4B; [0044] – timeline 310); an indicator that indicates a time location of the current portion on the first timeline (Fig. 3; Figs. 4A-4B; [0044] – progress indicator 311 on timeline 310 of current content item  indicating current playback position of current content item); a plurality of  additional timelines of the respective additional content items (Fig. 4B; [0037]-[0040]; [0044] – a plurality of timelines of additional content items simultaneously provided – although Fig. 4B illustrates the case when the progress indicator 311 reaches X1, it is clear that when the progress indicator reaches X3, there would be two additional timelines displayed simultaneously if desired by the user); and a plurality of segment indicators that each indicate different time locations within the related content segments on the respective additional timelines (Figs. 4B; [0045] – each of the plurality of timelines of additional content items has its own progress indicator indicating corresponding current position playback of each of the additional content items).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Story, Jr. into the system taught by Silverman in order to allow the user to control playback of related segments independently, thus making playback controls more flexible and convenient.
Regarding claim 33, Story, Jr. also discloses the control circuitry is configured to generate for playing the related segment in response to receipt of the selection of the related content segment (Fig. 4A; [0044] – as user selects the additional content item by selecting the input control for the related content segment). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Story, Jr. into the system proposed in claim 31 to display the related segment of Silverman in order to enhance the user interface by allowing the user to conveniently select a segment for playback as he or she desires.
Regarding claim 34, Story, Jr. also discloses the control circuitry is configured to receive the selection of the related content segment via the segment indicator corresponding to the related content segment (Fig. 4A; [0044] – as user selects the additional content item by selecting the input control for the related content segment).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Story, Jr. into the system proposed in claim 31 to display the related segment of Silverman in order to enhance the user interface by allowing the user to conveniently select a segment for playback as he or she desires.
	Regarding claim 37, see the teachings of Silverman and Story, Jr. as discussed in claim 31 above, in which Story, Jr. also discloses the control circuitry is configured to: determine a change in the indicator on the first timeline of the first content item, wherein the change in the indicator indicates change in the location of the current portion on the first timeline  (Figs. 4A-4B; [0037]-[0040]; [0044]-[0045] – changes in the indicator as playback progresses); and determine a change in the segment indicator on the second timeline of the second content item based on the change in the indicator on the first timeline (Figs. 4A-4B; [0037]-[0040]; [0044]-[0045] – a change in the segment indicator on the second timeline based on playback progress reaches the corresponding position of the additional content item in the first timeline); and generate for simultaneous display: the first timeline of the first content item (Figs. 4A-4B; [0044] – timeline 310); the changed indicator that indicates the changed location of the current portion on the first timeline (Figs. 4A-4B; [0044] – moving of the playback indicator in the first timeline); the second timeline of the second content item (Fig. 4B; [0037]-[0040]; [0044] – timeline 404); and the changed segment indicator that indicates the changed location of the related content segment on the second timeline (Fig. 4B; [0037]-[0040]; [0044] – moving of the playback indicator in the second timeline).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Hilem into the system proposed in claim 31 to synchronize the playback positions of the related segments to help the user easily recognize a corresponding playback position of a segment from the other.
	Regarding claim 38, Silverman also discloses the control circuitry is configured to: determine a plurality of related content segments that are related to the current portion of the first content item, wherein each of the plurality of the related content segments is from one of a plurality of content items ([0027]-[0028]; [0035]-[0036] – determining a plurality of related content segments related to the characters appearing in the current scene from previous episodes of the media content series as further described at least at [0022]).
Story, Jr. also discloses the control circuitry is configured to generate for simultaneous display: the first timeline of the first content item (Figs. 4A-4B; [0044] – timeline 310); the indicator that indicates the location of the current portion on the first timeline (Fig. 3; Figs. 4A-4B; [0044] – progress indicator 311 on timeline 310 of current content item  indicating current playback position of current content item); a plurality of timelines of the plurality of content items, wherein each of the plurality of timelines corresponds to at least one respective content item among the plurality of content items (Fig. 4B; [0037]-[0040]; [0044] – a plurality of timelines of additional content items simultaneously provided – although Fig. 4B illustrates the case when the progress indicator 311 reaches X1, it is clear that when the progress indicator reaches X3, there would be two additional timelines displayed simultaneously if desired by the user); and a plurality of segment indicators indicating a plurality of locations of the plurality of the related content segments on the plurality of timelines, wherein each of the plurality of segment indicators indicates a respective location among the plurality of locations of a respective related content segment among the plurality of the related content segments on a respective timeline among the plurality of timelines (Figs. 4B; [0045] – each of the plurality of timelines of additional content items has its own progress indicator indicating corresponding current position playback of each of the additional content items).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Story, Jr. into the system proposed in claim 31 to synchronize the playback positions of the related segments to help the user easily recognize a corresponding playback position of a segment from the other.
	Claim 41 is rejected for the same reason as discussed in claim 31 above.
	Claim 43 is rejected for the same reason as discussed in claim 33 above.
	Claim 44 is rejected for the same reason as discussed in claim 34 above.
	Claim 47 is rejected for the same reason as discussed in claim 37 above.
Regarding claim 48, Silverman also discloses determining a plurality of related content segments that are related to the current portion of the first content item, wherein each of the plurality of the related content segments is from one of a plurality of content items ([0027]-[0028]; [0035]-[0036] – determining a plurality of related content segments related to the characters appearing in the current scene from previous episodes of the media content series as further described at least at [0022]); and receiving a selection of a related content segment among the plurality of related content segments (Fig. 1; [0027] – via displayed portion of related content segment in navigation pane 14).
Story, Jr. also discloses generating for simultaneous display: the first timeline of the first content item (Figs. 4A-4B; [0044] – timeline 310); the indicator that indicates the location of the current portion on the first timeline (Fig. 3; Figs. 4A-4B; [0044] – progress indicator 311 on timeline 310 of current content item  indicating current playback position of current content item); a plurality of timelines of the plurality of content items, wherein each of the plurality of timelines corresponds to at least one respective content item among the plurality of content items (Fig. 4B; [0037]-[0040]; [0044] – a plurality of timelines of additional content items simultaneously provided – although Fig. 4B illustrates the case when the progress indicator 311 reaches X1, it is clear that when the progress indicator reaches X3, there would be two additional timelines displayed simultaneously if desired by the user); and a plurality of segment indicators indicating a plurality of locations of the plurality of the related content segments on the plurality of timelines, wherein each of the plurality of segment indicators indicates a respective location among the plurality of locations of a respective related content segment among the plurality of the related content segments on a respective timeline among the plurality of timelines (Figs. 4B; [0045] – each of the plurality of timelines of additional content items has its own progress indicator indicating corresponding current position playback of each of the additional content items).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Story into the system proposed in claim 41 to enhance the user interface by allowing the user to conveniently select a segment for playback as he or she desires.
Claims 32, 35-36, 42, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman and Story, Jr. as applied to claims 31, 33-34, 37-38, 41, 43-44, and 47-48 above, and further in view of Hilem (US 8,737,820 B2 – hereinafter Hilem).
Regarding claim 32, see the teachings of Silverman and Story, Jr. as discussed in claim 31 above, in which Story, Jr. also discloses the control circuitry is configured to: determine an additional related content segment that is related to the current portion of the first content item (Fig. 3; [0040] – determining an additional related content item 212 that is related to the current position X3); and generate for simultaneous display: the first timeline of the first content item (Figs. 4A-4B; [0044] – timeline 310); the indicator that indicates the location of the current portion on the first timeline (Fig. 3; Figs. 4A-4B; [0044] – progress indicator 311 on timeline 310 of current content item  indicating current playback position of current content item). The motivation for incorporating the teachings of Story, Jr. into the system of Silverman for the same reason as discussed in claim 31 above.
However, Silverman and Story, Jr. do not disclose the control circuitry is configured to display another segment indicator that indicates location of the additional related content segment on the first timeline.
Hilem discloses control circuitry is configured to display a segment indicator that indicates location of additional related content segment on a first timeline (Fig. 4; column 5, lines 24-51 – displaying tags indicating locations of additional content items 124 on the timeline 120).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Hilem into the system taught by Silverman and Story, Jr. to assist the user in conveniently recognizing the positions of the additional content segments so that he or she can quickly select to view the additional content segments of interest.
Regarding claim 35, see the teachings of Silverman and Story, Jr. as discussed in claim 31 above, in which Story, Jr. also discloses the control circuitry is configured to generate for simultaneous display: the first timeline of the first content item (Figs. 4A-4B; [0044] – timeline 310); the indicator that indicates the location of the current portion on the first timeline  (Fig. 3; Figs. 4A-4B; [0044] – progress indicator 311 on timeline 310 of current content item  indicating current playback position of current content item); the second timeline of the second content item (Fig. 4B; [0037]-[0040]; [0044] – a second timeline of an additional content items simultaneously provided); the segment indicator that indicates the location of the related content (Fig. 4A; [0044] – the input control 314 indicates the location of the additional content being at progress indicator 311). The motivation for incorporating the teachings of Story, Jr. into the system of Silverman for the same reason as discussed in claim 31 above.
However, Silverman and Story, Jr. do not disclose the control circuitry is configured to display a portion of the related content segment corresponding to the segment indicator.
Hilem discloses a portion of the related content segment corresponding to the segment indicator (Fig. 4; column 5, lines 24-51 – as selectable thumbnails).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Hilem into the system taught by Silverman and Story, Jr. to assist the user in conveniently recognizing a preview of the additional content segment so that he or she can quickly select to view the additional content segments of interest.
	Regarding claim 36, Silverman also discloses the control circuitry is configured to receive the selection of the related content segment via the displayed portion of the related content segment (Fig. 1; [0027] – via displayed portion of related content segment in navigation pane 14).
Claim 42 is rejected for the same reason as discussed in claim 32 above.
Claim 45 is rejected for the same reason as discussed in claim 35 above.
	Claim 46 is rejected for the same reason as discussed in claim 36 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG Q DANG/Primary Examiner, Art Unit 2484